                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


TYRONE RAGLAND,

                              Petitioner,

v.                                                   CIVIL ACTION NO. 5:19-cv-00343

WARDEN D. L. YOUNG,

                              Respondent.



                          MEMORANDUM OPINION AND ORDER


       On May 1, 2019, the Petitioner, proceeding pro se, filed his Application Under 28 U.S.C.

§ 2241 for Writ of Habeas Corpus By a Person in State or Federal Custody (Document 2). By

Standing Order (Document 3) entered on May 7, 2019, the matter was referred to the Honorable

Cheryl A. Eifert, United States Magistrate Judge, for submission to this Court of proposed findings

of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On September 19, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 11) wherein it is recommended that this Court dismiss the

Petitioner’s 2241 application and remove this matter from the Court’s docket. Objections to the

Magistrate Judge’s Proposed Findings and Recommendation were due by October 7, 2019.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or


                                                1
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Application Under 28 U.S.C. § 2241 for Writ

of Habeas Corpus By a Person in State or Federal Custody (Document 2) be DISMISSED, and

this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Eifert, counsel of record, and any unrepresented party.

                                             ENTER:         October 16, 2019




                                                2
